PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

HONEYWELL/ALSTON-SCANNING & MOBILITY
855 S. Mint Street
undefined
Charlotte, NC 28202

In re Application of: Robert KESTER
Serial No.: 17062997         
Filed: October 5, 2020
Docket: H217725-US9-CON (550360)
Title: MOBILE GAS AND CHEMICAL IMAGING CAMERA
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.59(b)



This is in response to the petition under 37 CFR 1.59(b) to expunge information submitted under MPEP 724.02 or as part of an Information Disclosure Statement, filed 06/24/2021.

The petition is GRANTED.

REVIEW OF FACTS
Applicant filed a petition requesting that information contained in the Trade Secret and/or Proprietary Information Disclosure Statement filed on June 24, 2021, be expunged from the record.


REGULATION AND PRACTICE
MPEP 724.05 (I) states:
I. Information Submitted under MPEP §724.02
A petition under 37 CFR 1.59(b) to expunge information submitted under MPEP § 724.02, or that should have been submitted under MPEP § 724.02 (as where proprietary information is submitted in an information disclosure statement but inadvertently not submitted in a sealed envelope as discussed in MPEP § 724.02) will be entertained only if the petition fee (37 CFR 1.17(g) ) is filed and the information has been found not to be material to patentability. If the information is found to be material to patentability, any petition to expunge the information will be denied. Any such petition to expunge information submitted under MPEP § 724.02 should be submitted at the time of filing the information under MPEP § 724.02 and directed to the Technology Center (TC) to which the application is assigned. Such petition must contain:

(A) a clear identification of the information to be expunged without disclosure of the details thereof; 
(B) a clear statement that the information to be expunged is trade secret material, proprietary material, and/or subject to a protective order, and that the information has not been otherwise made public;
(C) a commitment on the part of the petitioner to retain such information for the period of enforceability of any patent with regard to which such information is submitted;
(D) a statement that the petition to expunge is being submitted by, or on behalf of, the party in interest who originally submitted the information;
(E) the fee as set forth in 37 CFR 1.17(g)  for a petition under 37 CFR 1.59(b).
Any such petition to expunge should accompany the submission of the information and, in any event, must be submitted in sufficient time that it can be acted on prior to the mailing of a notice of allowability or a notice of abandonment for original and reissue applications, or prior to, or shortly after (i.e., in time to be addressed before the reexamination proceeding enters the reexamination certificate printing process), the mailing of a Notice of Intent to Issue Reexamination Certificate (NIRC) for reexamination proceedings. 
Timely submission of the petition is, accordingly, extremely important. If the petition does not accompany the information when it is initially submitted, the petition should be submitted while the application or reexamination is pending in the Technology Center (TC) and before it is transmitted to the Publishing Division. 
If a petition to expunge is not filed prior to the mailing of a notice of allowability or a notice of abandonment for original and reissue applications, or prior to, or shortly after (i.e., in time to be addressed before the reexamination proceeding enters the reexamination certificate printing process), the mailing of a NIRC for reexamination proceedings, any material then in the file will remain therein and be open to the public in accordance with 37 CFR 1.14.
Accordingly, it is important that both the submission of any material under MPEP § 724.02 and the submission of any petition to expunge occur as early as possible during the examination process. The decision will be held in abeyance and be decided upon the close of prosecution on the merits.

ANALYSIS AND DECISION

The petition filed has been fully considered and found that all the conditions (A)-(E) are met. 

Accordingly, the petition is GRANTED.

Any inquiry concerning this decision should be directed to Jenny Wagner at (571) 272-5359. 


/JOSEPH THOMAS/
[AltContent: connector]
Joseph Thomas, Director
Technology Center 2800
Electrical Systems and Circuits

JT:jw